Exhibit 10-C

 

SUMMARY COMPENSATION SHEET

 

The following summarizes certain compensation decisions taken by the
Compensation Committee (the "Committee") and/or the Board of Directors ("Board")
of Shoe Carnival, Inc. (the "Company"), with respect to the compensation of the
Company’s named executive officers and directors.

 

1. 2018 Base Salary

 

The Committee approved increases to the base salaries of each of the named
executive officers set forth below. The following base salaries are effective
for the Company’s named executive officers for fiscal 2018:

 

        
Name  
Title   Base
Salary                             Clifton E. Sifford   President and Chief
Executive Officer   $ 695,250                 W. Kerry Jackson   Senior
Executive Vice President, Chief Operating and Financial Officer and Treasurer  
$ 566,500                 Timothy T. Baker   Executive Vice President -
Store Operations   $ 546,000                 Carl N. Scibetta   Executive Vice
President – Chief Merchandising Officer   $ 515,000  

 

The base salary for J. Wayne Weaver, Chairman of the Board, remained at $300,000
for fiscal 2018.

 

2. Director's Compensation

 

The Company pays the following to its non-employee Directors:

 

Annual Cash Retainer   $60,000 Annual Committee Chair Cash Retainer     Audit
Committee   $15,000 Compensation Committee   $10,000 Nominating and Governance
Committee   $7,500 Annual Committee Member Cash Retainer (including Chairs)    
Audit Committee   $10,000 Compensation Committee   $7,500 Nominating and
Governance Committee   $5,000 Annual Lead Director Cash Retainer   $15,000

 

Non-employee Directors will annually receive a stock award valued at $60,000 as
of the date of grant under the Company’s equity incentive plan. The restrictions
on the stock award lapse on January 2nd of the year following the year in which
the grant was made.

 

The Company also reimburses all Directors for all reasonable out-of-pocket
expenses incurred in connection with meetings of the Board.

 

 

 



 

 

 